Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed March 29, 2022.




                                            In The

                        Fourteenth Court of Appeals

                                     NO. 14-22-00061-CR



                       IN RE EDWARD E. BRYANT, Relator


                             ORIGINAL PROCEEDING
                             WRIT OF HABEAS CORPUS
                                  208th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 973517

                             MEMORANDUM OPINION

       On February 1, 2022, relator Edward E. Bryant filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52.      Although relator acknowledges that he was convicted in Harris
County and his appeal was transferred to the Sixth Court of Appeals in Texarkana,1


       1
           See Bryant v. State, No. 06-05-00142-CR, 2006 WL 1702137 (Tex. App.—Texarkana June 22,
2006, pet. ref’d) (mem. op., not designated for publication).
relator requests this Court to “locate the [habeas corpus] petition for [him], file it,
and bring it to the Courts [sic] attention.”

      The intermediate courts of appeal have no original habeas-corpus
jurisdiction in criminal matters. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—
Houston [14th Dist.] 2016, orig. proceeding) (citing Tex. Gov’t Code Ann.
§ 22.221(d)). Original jurisdiction to grant a writ of habeas corpus in a criminal
case is vested in the Texas Court of Criminal Appeals, the district courts, the
county courts, or a judge in those courts. Id. (citing Tex. Code Crim. Proc. Ann.
art 11.05). Therefore, this court is without jurisdiction to consider relator’s petition
requesting habeas corpus relief.

      The relief sought by relator is not within this Court’s jurisdiction. As such,
relator’s petition for writ of habeas corpus is dismissed for want of jurisdiction.



                                         PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2